IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 36 MM 2015
                              :
                Petitioner    :
                              :
                              :
           v.                 :
                              :
                              :
ANTONIO R. ORTIZ,             :
                              :
                Respondent    :



                                         ORDER


PER CURIAM
         AND NOW, this 1st day of May, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. The Commonwealth is DIRECTED

to file the already-prepared Petition for Allowance of Appeal within five days of this

order.